Citation Nr: 1402050	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected low back disability. 

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a low back strain with degenerative disc disease at L4-S1.

3.  Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to an initial compensable disability rating for right lower extremity radiculopathy.

5.  Entitlement to a disability rating in excess of 10 percent for headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.W.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which continued a 20 percent evaluation for residuals of a low back strain with degenerative disc disease (DDD) at L4-S1 and 10 percent evaluations for left lower extremity radiculopathy and headaches, and granted service connection for right lower extremity radiculopathy, assigning an initial noncompensable evaluation effective June 11, 2008.  The Veteran's case is currently under the jurisdiction of the VA RO in St. Petersburg, Florida.

In July 2013, the Veteran presented sworn testimony during a Central Office hearing in Washington, DC, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In a November 2011 rating decision, the VA RO in Atlanta, Georgia denied service connection for erectile dysfunction (ED).  In January 2012, the Veteran submitted a statement indicating that he believed service connection should have been granted.  This statement constitutes a notice of disagreement (NOD).  Despite this NOD, no statement of the case (SOC) has been issued for this issue.  Because the filing of an NOD initiates appellate review, the claim for service connection for ED must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the November 2011 denial of service connection for ED.  Therefore, the issue of entitlement to service connection for ED, to include as secondary to a service-connected low back disability, must be remanded to the RO/AMC to issue an SOC.  See Manlincon, supra.

With regard to the increased rating claims, the Veteran testified at his July 2013 Board hearing that his low back disability with associated radiculopathies and headaches have worsened since his last VA examination in March 2008 and February 2011.  Specifically, he reported having to take more sick leave than he reported at his February 2011 VA examination.  As this indicates a possible worsening of the Veteran's service-connected disabilities, the Board finds that a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

The Veteran also testified at his Board hearing that he receives regular follow-up care for his back at the Lake City VA Medical Center (VAMC).  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to associate all relevant records in VA's possession with the claims file of a veteran.  38 C.F.R. § 3.159 (2013).  As the Veteran has indicated that he has receives regular follow-up care at the Lake City VAMC and VA most recently obtained VA treatment records in April 2011, remand is also necessary to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his claims of entitlement to service connection for ED.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal for this issue, the issue should be returned to the Board for further appellate consideration.

2.  Copies of all outstanding VA treatment records from the Lake City VA Medical Center and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

3.  Contact the Veteran and ask him to identify and provide a signed VA Form 21-4142 for any outstanding private treatment records that are relevant to his claims on appeal.  If the Veteran returns any such VA Form 212-4142, attempt to obtain these records and associate them with the claims file.  All attempts to obtain any such records should be documented in the claims file.

4.  Thereafter, the Veteran should be scheduled for VA examinations with appropriate examiners in order to determine the current severity of his service-connected low back disability, right and left lower extremity radiculopathy, and headaches.  The claims folder must be made available to each examiner for review in connection with the examination.  The examination reports must reflect that such a review was conducted.  All indicated studies, to include appropriate range of motion and neurological testing, should be completed.  

5.  After completing the above actions, the Veteran's claims of entitlement to increased ratings for his low back disability, right and left lower extremity radiculopathies, and headaches should be readjudicated, and if any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board would like to take the opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, and any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that the Veteran's failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655(b) (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


